Citation Nr: 1611222	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-10 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's right shoulder disability, to include arthritis, did not manifest in service or within one year of separation, and is not otherwise attributable to service.


CONCLUSION OF LAW

The Veteran's right shoulder disability was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the duty to notify was satisfied by an August 2009 letter sent to the Veteran prior to adjudication by the RO, and by a November 2009 letter notifying him of the RO's rating decision.  The appeal was last adjudicated in March 2012, following which the Veteran was provided with a copy of a Statement of the Case.  Evidence submitted since that time is cumulative of the evidence already of record.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  In addition, VA afforded the Veteran an examination of his right shoulder in March 2012.  As evidenced by the examination report and resulting opinion, the examiner reviewed the claims file, performed the appropriate testing, recorded the results, and provided factual findings and opinions regarding the nature and etiology of the Veteran's right shoulder disability.  The Board finds that the examination and accompanying opinion is adequate, and an additional examination is not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the January 2016 Board hearing, the undersigned VLJ clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that his current right shoulder disability is related to an in-service injury.  For the following reasons, the Board finds that service connection is not warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service records reveal that in October 1968 he was involved in a Jeep accident which resulted in an injury to his right shoulder.  On examination, he reported pain on movement of the right shoulder, and mild tenderness was observed in the anterior aspect of the shoulder.  No bone pain was noted.  X-rays revealed a possible small evulsion fracture of the right humeral head.  No arthritic changes were noted.  At separation, in November 1968, an examination of the Veteran's upper extremities was normal.  At that time, he denied any bone, joint, or other deformity, and also denied having a painful or "trick" shoulder.

In May 1999, the Veteran sought private treatment for right shoulder pain, which he claimed started when he was sweeping a parking lot and felt and heard a loud "pop."  By way of medical history, he reported having "some minor aches and pains in his shoulder before but nothing dramatic."  X-rays revealed mild hypertrophic changes with no evidence of acute fracture or glenohumeral joint dislocation.  On examination, the right shoulder was tender, with painful arc of motion and a positive impingement sign.  The impression was possible calcific tendinitis.

In June 2008, the Veteran was seen by another private care provider for right shoulder symptoms.  The examiner's impression was impingement syndrome with calcium deposit and calcific tendinitis.  The Veteran was given an injection to relieve his symptoms.

VA orthopedic consult notes reflect that in March 2009 the Veteran reported discomfort in his right shoulder which he related to the 1968 Jeep accident.  At that time, X-rays revealed arthritic changes, however the glenohumeral joint appeared well-maintained.  The impression was impingement syndrome with mild adhesive capsulitis of the right shoulder.  Subsequent VA orthopedic consult notes show that the Veteran continued to link his right shoulder problems to his in-service injury.

On VA examination in March 2012, the Veteran reiterated that he injured his right shoulder in a Jeep accident in 1968, stating that he was treated with a sling and was put on light duty for several weeks.  He reported that he "did well until 1997," at which point he started feeling and hearing a pop in his shoulder.  He said he had been getting injections in the right shoulder every six months for several years.  A physical examination revealed pain and weakened movement, with reduced range of motion.  Imaging studies showed evidence of arthritis.

With respect to the etiology of the Veteran's disability, the examiner acknowledged that he had a right shoulder injury in service, with service records documenting a contusion and avulsion fracture of the right humeral head.  However, the Veteran had a normal separation physical, and there was no post-service documentation of right shoulder treatment until May 1999.  The examiner noted that the March 2009 X-rays revealed a well-maintained glenohumeral joint, thus indicating that the in-service avulsion fracture had no residuals.  In summary, the examiner explained that although the Veteran did have a current right shoulder disability and an in-service injury, there was "no evidence to suggest the two are related."  Therefore, the examiner opined that the Veteran's current right shoulder disability was less likely than not incurred in or caused by the claimed in-service injury.

During his Board hearing, the Veteran testified that his right shoulder had been "affected" ever since the 1968 Jeep accident, but that he first sought treatment for the shoulder in the late 1990s.  He testified that multiple private examiners had informed him, off the record, that his current symptoms are likely due to his in-service injury.  He also stated that during his separation physical he was told that he would "have problems later on in life" with his right shoulder.

Upon review, the Board finds that the weight of the evidence is against the claim for service connection.  Although the record establishes that the Veteran injured his right shoulder during service, there is simply no credible evidence linking his current right shoulder disability to the documented in-service injury.  Notably, the VA examiner's findings reflect that the Veteran had an avulsion fracture of the right humeral head in October 1968 following a Jeep accident, but that this injury was apparently resolved at separation as evidenced by the normal separation physical.  Moreover, the examiner explained that recent X-rays show no evidence of fracture residuals, and that there is no documentation of pathology for more than 30 years after the Veteran's discharge.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of absence of medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  As the VA examiner's findings are detailed, logical, and consistent with the record, the Board finds that they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent the Veteran asserts a link, the Board finds that his lay opinion is outweighed by the VA examiner's finding that it is less likely as not that any current right shoulder pathology is related to his in-service injury.  In this regard, the Veteran is certainly competent to report his symptoms and to report what he has been told by medical professionals.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, however, the detailed opinion of a medical expert that is based on clinical findings and a review of the Veteran's medical history is more probative than the Veteran's lay assertions.  Moreover, the Board notes that the Veteran himself denied any right shoulder problems at separation, and that during his May 1999 private consult he reported that he had no history of right shoulder problems beyond "some minor aches and pains."  In light of these facts, his subsequent testimony that his symptoms have persisted since service is of limited value.  Likewise, his testimony that doctors have repeatedly told him his current symptoms are related to the in-service Jeep accident is not supported by the record.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence when evaluating the credibility of lay testimony).

The Board acknowledges that X-ray reports dating from 2009 reflect arthritic changes in the right shoulder.  However, there is no evidence that arthritis was noted or identified in service or within one year of separation, nor is there any indication of characteristic manifestations sufficient to identify the disease during that time period.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Rather, the normal separation examination and post-service medical reports reflect that arthritis was first diagnosed many decades after the Veteran's separation.  (Hypertrophic changes were first noted in 1999, more than 30 years after discharge.)  While the Veteran is not competent to identify arthritis, a complex medical determination, his reports of ongoing symptomatology are found to be inconsistent with the objective evidence of record.  Continuity of symptomatology has not been established.

In sum, the most probative evidence establishes that the Veteran's right shoulder symptoms did not manifest in service, or indeed for many decades thereafter.  The Board finds that the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).








ORDER

Service connection for right shoulder disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


